DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. US 2011/0179809 A1 [Zhang].
Regarding claim 1, Zhang teaches A superconducting magnet arrangement [abstract] comprising: an outer vacuum container (OVC) housing [72, fig. 1]; magnet coils [paragraph 25]; a cryogen vessel [72] thermally linked to the magnet coils [paragraph 26 teaches that the vacuum vessel 72 and the thermal shield 76 together contribute to maintain the low temperature environment for the superconducting magnet 78 and are referred to as a "cryostat 75" herein after. In other embodiments, the cryostat 75 for the superconducting magnet 78 may have different configurations and is not limited to the embodiment shown]; a cold head sock [84/ 86] accommodating a cold head [86], and a thermal contact provided between the cold head and the magnet coils [paragraph 27]; tubes [96/ 106, paragraph 28] linking an interior of the cryogen vessel with an interior of the cold head sock [paragraph 28; figs. 2/ 5-8] such that a thermosiphon circuit is defined by the cryogen vessel [paragraph 28; figs. 2/ 5-8], the tubes [paragraph 28; figs. 2/ 5-8], and the cold head sock [paragraphs 27/ 28/ 32]; and an auxiliary vent tube providing a fluid path from the cryogen vessel to an exterior of the OVC housing [paragraph 27 teaches that the input portion is also an output portion of the cooling path 88 operated by the valve to release gas when the gas pressure, in the cooling path 88 is too high. Detailed arrangements of the cooling path 88 according to difference embodiments are illustrated in FIGS. 2 and 5-8].
Regarding claim 2, Zhang teaches The arrangement of claim 1, wherein the auxiliary vent tube is sealed when not in use [inherent property].
Regarding claim 3, Zhang teaches The arrangement of claim 2, wherein a burst disc or relief valve [92, paragraph 27 teaches a valve 92 in an open status to introduce the gas into the cooling path 88, or in a closed status to stop introducing the gas into the cooling path 88. In one embodiment, the input portion is also an output portion of the cooling path 88 operated by the valve to release gas when the gas pressure, in the cooling path 88 is too high] is fitted on an upper, warm end of the auxiliary vent tube to seal the auxiliary vent tube when not in use [see 92, FIGS. 2 and 5-8].
Regarding claim 4, Zhang teaches An arrangement according to claim 1, further comprising: a connecting port [90] providing a fluid path from the cryogen vessel to exterior of the OVC housing, wherein the connecting port is sealed when not in use [paragraph 27 teaches that the input portion 90 is also defined in an upper portion of the outer surface of the cryostat 75 and is operated by a valve 92 in an open status to introduce the gas into the cooling path 88, or in a closed status to stop introducing the gas into the cooling path 88. In one embodiment, the input portion is also an output portion of the cooling path 88 operated by the valve to release gas when the gas pressure, in the cooling path 88 is too high. Detailed arrangements of the cooling path 88 according to difference embodiments are illustrated in FIGS. 2 and 5-8].
Regarding claims 5/ 7, Zhang teaches An arrangement for pre-cooling a superconducting magnet comprising: the arrangement according to claim 4; and an arrangement for circulating a cooling fluid through the cryogen vessel [paragraphs 34/ 45; FIGS. 2 and 5-8].
Regarding claims 6/ 8, Zhang teaches An arrangement for de-icing a thermosiphon circuit of an arrangement according to claim 4, comprising: an arrangement for circulating fluid through the cryogen vessel [paragraphs 34/ 45; FIGS. 2 and 5-8], at a temperature in excess of an evaporation point of a material forming ice within the thermosiphon circuit [inherent property; paragraphs 34/ 41/ 44].
Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive:
The applicant argues that - However, Zhang makes no mention of a cold head sock. Zhang instead refers to a heat exchanger 104. A "heat exchanger" transfers heat between a source and a working fluid. A "cold head" re-condenses helium gas to liquid to prevent it from burning off entirely, and a "cold head sock" accommodates this cold head. Zhang's heat exchanger 104 cannot be the claimed cold head sock. The heat exchanger 104 does not form part of a thermosiphon circuit. Zhang's heat exchanger 104 is thermally connected to a lower end (second cooling stage) of the refrigerator and intrinsically prevents material exchange between a fluid in the cooling path 88 (including connection tubes 108, 106) and a fluid in the interior of the cold head sock. 
Response: page 2 of the office action that mailed on 10/06/2022 used elements 84 and 86 to address the claimed “cold head sock”. Element 104 was not used to address the claimed “cold head sock” as disclosed above. Paragraphs 26 and 27 define elements 84 and 85 as “a cooling system 84 … the cooling system 84 comprises a refrigerator 86”, which meets the claimed “cold head sock” contrary to the applicant’s argument above. Therefore, the rejection still proper.
The applicant argues that - Zhang's tubes 106, 108, and 110 are connected to the heat exchanger 104, not to the interior of a cold head sock. See Zhang, Figure 2. Thus, any fluid enclosed within the cold head sock is separated from a fluid within the tubes 106, 108 and 110 and no thermosiphon circuit as defined by independent claim 1 is formed Zhang's teachings would not have motivated a person of ordinary skill to connect any of the tubes 106, 108 and 110 to the interior of the cold head sock. The skilled person was aware that any fluid passing through the cold head sock would have to pass both the first stage and the second stage of the cold head, thus intermixing temperature levels and reducing cooling efficiency.
Response: this is not found persuasive, claim 1 specifically recites that “tubes linking an interior of the cryogen vessel with an interior of the cold head sock”. Fig. 2 clearly shows that Zhang's tubes 106, 108, and 110 are connected with the interior of the cold head sock [84/86] through the heat exchanger 104. There is nothing in claim 1 prevents such an interpretation. Therefore, claim’s 1 rejection is believed to be proper.   
The applicant argues that - Furthermore, Zhang relates to convection-cooled magnet coils (i.e., a conventional or "wet" magnet) surrounded by or immersed in a cryogen. In contrast, the claimed superconducting magnet arrangement (i.e., a "dry" magnet) comprises a low volume of cryogen accommodated in a cryogen vessel thermally connected to the magnet coils via a high conductivity path. See published application paragraph [0003]. The cryogen vessel is not connected to tubes or cooling loops branching out into the magnet structure to prevent "dead zones" or "dead ends" (see Zhang, reference numeral 96 with openings 100 and 102 in Figures 2 and 5-8) to enable precooling and/or purging processes according to the claimed subject matter. Zhang and the claimed subject matter are structurally very distinct.
Response: It is noted that - The cryogen vessel is not connected to tubes or cooling loops branching out into the magnet structure to prevent "dead zones" or "dead ends" ) to enable precooling and/or purging processes – is not claimed in claim 1. Therefore, claim 1 as written still reads on Zhang. The features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837